 

Exhibit 10.16a

 

 

SEVERANCE AGREEMENT AND GENERAL RELEASE

 

THIS SEVERANCE AGREEMENT AND GENERAL RELEASE (the “Agreement”) dated as of April
16, 2003, is entered into between Laura J. Sen, whose address is 90 Babcock
Street, Brookline, Massachusetts 02446 (the “Executive”), and BJ’s Wholesale
Club, Inc., a Delaware corporation, whose principal office is One Mercer Road,
Natick, Massachusetts 01760 (the “Company”).

 

WHEREAS, on February 28, 2003 (the “Termination Date”), the Executive was
terminated from her position as a general employee of the Company, and thus from
her position as Executive Vice President, Merchandising of the Company;

 

WHEREAS, the parties wish to establish the terms of the Executive’s severance
arrangement;

 

WHEREAS, the Executive is advised that she has at least 21 days to consider this
Agreement, that she is advised to consult with her own attorney prior to signing
this Agreement and that she may revoke the agreement for a period of seven (7)
days after signing by immediately notifying the Company’s General Counsel in
writing of such revocation and the Agreement shall not be effective or
enforceable until the expiration of the seven (7) day revocation period;

 

WHEREAS, the parties intend that this Agreement shall terminate, as of
Termination Date, (i) the Employment Agreement dated as of July 28, 1997 (the
“July 1997 Employment Agreement”) between the Executive and the Company pursuant
to Section 8(a) thereof and (ii) the Change of Control Severance Agreement dated
as of February 4, 1999 (the “COC Agreement”) between the Executive and the
Company;

 

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Company and the
Executive intending to be legally bound, do agree as follows:

 

1.    Termination Date. The Termination Date shall be the Effective Date of the
termination of Executive’s employment with the Company. Effective upon the
Termination Date, the July 1997 Employment Agreement and the COC Agreement
between the Executive and the Company were terminated.

 

2.    Severance Compensation and Benefits. In return for the timely execution
and nonrevocation of this Agreement, and so long as Executive is not in breach
of the any of her obligations hereunder, including, but not limited to the
restrictive covenants set forth in Section 3(b) hereof, the Company agrees to
provide the Executive with the following compensation and benefits:

 

a)    Severance Pay. Except as provided in the last sentence of this Section
2(a), for a period of fifty-two (52) weeks following the Termination Date,
through February 27, 2004 (the “Severance Period”), the Company shall continue
to pay the Executive her base salary as of the Termination Date, at the rate of
$6,826.92 per week (“Severance Pay”). The Severance

 

1



--------------------------------------------------------------------------------

 

Pay shall be less all applicable withholding for income and employment taxes and
insurance benefits, and shall be payable in such manner and at such time as the
Company shall pay base salary to other executives. Executive acknowledges
receipt of her weekly pay from the Termination Date through the date hereof as
Severance Pay payments.

 

b)    Insurance Benefits. During the Severance Period, the Company will provide
only medical and hospital insurance and life insurance (but not disability or
other types of insurance) for the Executive and her family upon comparable terms
and conditions to those provided for the Company’s executives generally.
Following the Severance Period, the Executive and her family may be eligible to
receive continuation coverage to the extent authorized and consistent with 29
U.S.C. §1161, etseq., (“COBRA”), provided that she pays full cost for such
coverage in a timely manner. The foregoing notwithstanding, the insurance
benefits provided for in this Section 2(b) shall cease if, during the Severance
Period, Executive commences other employment or becomes self-employed.

 

c)    Management Incentive Plan. Pursuant to the Company’s Management Incentive
Plan (“MIP”), the Company will pay to the Executive the amount that the
Executive is entitled to receive under MIP for services performed during the
fiscal year ended February 1, 2003. Such amount, if any, will be paid in its
entirety in a lump sum, less applicable withholdings, at the same time as other
MIP awards for the fiscal year ending February 1, 2003. The Executive shall not
be entitled to receive any other MIP awards.

 

d)    Growth Incentive Plan. Pursuant to the Company’s Growth Incentive Plan
(“GIP”), awards will be payable as follows: (i) Award Period Ending in 2003. The
Company will pay to the Executive, pursuant to Section 2.4 (b) of GIP, the
amount she would have been entitled to receive under GIP as of the Termination
Date for the Award Period in which the Executive was a Participant ending in
2003. One half of the award amounts payable for the Award Period ending in 2003
will be paid, minus applicable withholdings, immediately following the lapse of
the revocation period of this Agreement and the remaining one-half of the amount
payable for the Award Period ending in 2003 will be paid, minus applicable
withholdings, in April 2004; (ii) Award Period Ending in 2005 And Other GIP
Award Entitlement. The Executive agrees and recognizes that she shall not be
entitled to any award with respect to the Award Period ending in 2005, and that
except as provided herein, she shall not be entitled to receive future GIP
awards or payments.

 

e)    Options.

 

(i)    Grants pursuant to the Company’s 1997 Replacement Stock Incentive Plan
(the “1997 Replacement Plan”). Pursuant to the 1997 Replacement Plan and the
terms of the individual Non-Qualified Stock Option Certificates Granted Under
1997 Replacement Stock Incentive Plan (the “Certificates”), and recognizing that
Section 6 (h) of the 1997 Replacement Plan does not apply, the Executive’s
vested options shall be exercisable for a period of three (3) months from the
Termination Date. Such exercise rights shall be governed by the terms and
conditions of the 1997 Replacement Plan and respective Certificates.

 

(ii)    Grants pursuant to the Company’s 1997 Stock Incentive Plan (the “1997
Plan”). The Executive has seven (7) Grants pursuant to the 1997 Plan (the
“Grants”): Option to purchase 50,000 shares exercisable at $15.0625 with a Grant
Date of September 18, 1997; Option to purchase 50,000 shares exercisable at
$18.16 with a Grant Date of August 27,

 

2



--------------------------------------------------------------------------------

 

1998; Option to purchase 30,000 shares exercisable at $21.00 with a Grant Date
of September 5, 1999; Option to purchase 40,000 shares exercisable at $31.00
with a Grant Date of May 25, 2000; Option to purchase 25,000 shares exercisable
at $37.0625 with a Grant Date of September 14, 2000 (of which 12,500 are
exercisable); Option to purchase 25,000 shares exercisable at $45.30 with a
Grant Date of September 25, 2001 (of which 6,250 are exercisable); and Option to
purchase 50,000 shares exercisable at $23.03 with a Grant Date of September 12,
2002 (of which none are exercisable). The Company agrees that in consideration
for past services performed by Executive for or on behalf of the Company, the
Company shall issue amended Stock Option Agreements for the Grants providing for
an extension of the period of one year from the Termination Date in which
options under the Grants shall continue to be exercisable. As a result, the
Executive shall have until and including February 27, 2004 in which to continue
to exercise options under the Grants which were exercisable as of the
Termination Date.

 

f)    Other Benefits. Except as expressly provided above, the Executive’s
eligibility to participate in any of the Company’s employee benefits plans and
programs ceased as of and after the Termination Date in accordance with the
terms of such benefits and programs.

 

g)    Outplacement Expenses. The Company agrees to reimburse Executive up to
$10,000 for expenses incurred related to outplacement services. Such
reimbursement shall be made upon presentation by Executive of copies of invoices
and/or receipts describing the services rendered and showing amounts paid by
Executive.

 

h)    Letter of Reference. Upon Executive’s reasonable request, the Company
agrees to provide to Executive’s designees a letter of reference executed by the
Chairman of the Board of the Company, in the form attached hereto as Exhibit A.

 

3.    Agreement Not to Solicit or Compete.

 

a)    The Executive shall not during the Severance Period under any
circumstances employ, solicit the employment of, or accept unsolicited the
services of, any “protected person”, or recommend the employment of any
“protected person” to any other business organization in which the Executive has
any direct or indirect interest (other than a less-than-one percent equity
interest in an entity), with which the Executive is affiliated or for which the
Executive renders any services. A “protected person” shall be a person known by
the Executive to be employed by the Company or its subsidiaries at or within six
months prior to the commencement of conversations with such person with respect
to employment.

 

As to (i) each “protected person” to whom the foregoing applies, (ii) each
limitation on (A) employment of, (B) solicitation of, and (C) unsolicited
acceptance of services from, each “protected person” and (iii) each month of the
period during which the provisions of this subsection (a) apply to each of the
foregoing, the provisions set forth in this subsection (a) are deemed to be
separate and independent agreements and in the event of unenforceability of any
such agreement, such unenforceable agreement shall be deemed automatically
deleted from the provisions hereof and such deletion shall not affect the
enforceability of any other provision of this subsection (a) or any other term
of this Agreement.

 

b)    The Executive acknowledges that during the course of her employment with
the Company, she learned many trade secrets of the Company and had access to
confidential information and business plans of the Company. Therefore, during
the Severance

 

3



--------------------------------------------------------------------------------

 

Period, the Executive will not engage, either as a principal, executive,
partner, consultant or investor (other than a less-than-one percent equity
interest in an entity), in Wal-Mart Stores, Inc., or any affiliate of Wal-Mart
Stores, Inc. or any business, which is a competitor of the Company. A business
shall be deemed a competitor of the Company if it shall operate a chain of
membership warehouse clubs (such as Sam’s Club or Costco). Nothing herein shall
restrict the right of the Executive to engage in a business that operates
exclusively a chain of home improvement stores, conventional or full mark-up
department stores, general merchandise discount department stores, or apparel
stores. The Executive agrees that if, at any time, pursuant to action of any
court or administrative or governmental body, the operation of any part of this
paragraph shall be determined to be unlawful or otherwise unenforceable, then
the coverage of this paragraph shall be deemed to be restricted as to duration,
geographical scope or otherwise, to the extent, and only to the extent,
necessary to make this paragraph lawful and enforceable in the particular
jurisdiction in which such determination is made.

 

c)    The Executive acknowledges that the restrictions contained in this Section
3 are necessary for the protection of the business and goodwill of the Company
and considers the restrictions to be reasonable for such purpose. The Executive
agrees that any breach of this Agreement is likely to cause the Company
substantial and irrevocable damage and that therefore, in the event of any
breach of this Agreement, the Executive agrees that the Company, in addition to
such other remedies that may be available, shall be entitled to specific
performance and other injunctive relief without posting a bond.

 

4.    Release of Claims.

 

a)    In consideration of the Company entering into this Agreement and the
promises and benefits provided herein, the Executive hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Company and
its current and former officers, directors, stockholders, corporate affiliates,
subsidiaries, parent companies, predecessors, agents, employees and attorneys
(the “Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature which the Executive ever had or now has as
of the date the Executive executes this Agreement against the Released Parties
including, but not limited to, all claims arising out of the Executive’s
employment with and/or separation from the Company, including, but not limited
to, all employment discrimination claims under Title VII of the Civil Rights Act
of 1964, 42 U.S.C. §2000e et seq., the Americans With Disabilities Act of 1990,
42 U.S.C., §12101 etseq., the Age Discrimination in Employment Act, 29 U.S.C.
§621 etseq., as amended by The Older Workers Benefit Protection Act; the Family
and Medical Leave Act of 1993, 29 U.S.C. §2601 etseq., the Massachusetts Fair
Employment Practices Act, M.G.L. c.151B, §1 etseq.; and any and all other
similar applicable federal and state statutes, all as amended; all claims
arising out of the Fair Credit Reporting Act, 15 U.S.C. §1681 etseq.; the
Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1001
etseq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C. §2101
etseq.; the Massachusetts Civil Rights Act, M.G.L. c.12, §§11H and 11I; the
Massachusetts Equal Rights Act, M.G.L. c.93, §102 and M.G.L. c.214, §1C; the
Massachusetts Labor and Industries Act, M.G.L. c.149, §1 etseq.; and the
Massachusetts Privacy Act, M.G.L. c.214, §1B, all as amended; all claims for
benefits under the Company’s benefits plans and programs, including but not
limited to, MIP, GIP, the 1997 Replacement Plan, the 1997 Plan, the Executive
Retirement Plan, and the General Deferred

 

4



--------------------------------------------------------------------------------

 

Compensation Plan, except as specifically provided for in this Agreement; all
common law claims including, but not limited to, actions in tort, defamation and
breach of contract; and any claim or damage arising out of the Executive’s
employment with or change of employment status with the Company (including a
claim for retaliation) under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above; provided, however,
that nothing in this Agreement prevents the Executive from filing, cooperating
with, or participating in any proceeding before the EEOC or a state Fair
Employment Practices Agency (except that the Executive acknowledges that she may
not be able to recover any monetary benefits in connection with any such claim,
charge or proceeding).

 

b)    In consideration of the Executive entering into this Agreement and the
promises and benefits provided herein, the Company hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Executive
from any and all claims, charges, complaints, demands, actions, causes of
action, suits, rights, debts, sums of money, costs, accounts, covenants,
contracts, agreements, promises, doings, omissions, damages, executions,
obligations, liabilities, and expenses (including attorneys’ fees and costs), of
every kind and nature which the Company ever had or now has as of the
Termination Date against the Executive, including, but not limited to, all
claims arising out of the Executive’s employment with and/or separation from the
Company.

 

5.    Notifications and Notices.

 

a)    Notification.    During the Severance Period, Executive agrees to notify
the Company immediately upon Executive’s securing employment or becoming
self-employed.

 

b)    Notices.    All notices and other communications required hereunder shall
be in writing and shall be given either by personal delivery or by mailing the
same by certified or registered mail, return receipt requested, postage prepaid.
If sent to the Company, the same shall be mailed to the Company at One Mercer
Road, Natick, MA 01760, Attention: Chairman of the Board, or such other address
as Company may hereafter designate by notice to the Executive; and if sent to
the Executive, the same shall be mailed to the Executive at her address set
forth above, or at such other address as the Executive may hereafter designate
by notice to the Company. Notices shall be effective upon receipt.

 

6.    Return of Company Property.    The Executive agrees to return within seven
(7) days of the execution of this Agreement all Company property including, but
not limited to, keys, files, records (and copies thereof), equipment,
(including, but not limited to, computer hardware, software and printers,
wireless handheld devices, cellular phones, pagers, etc.), Company
identification, Company vehicles and any other Company-owned property in his
possession or control. In addition, Executive agrees to return, within seven (7)
days of the execution of this Agreement, all written trade secrets, confidential
information and business plans of the Company, and shall execute a certificate
certifying that Executive has returned all such items in Executive’s possession
or under Executive’s control. The Executive further agrees to leave intact all
electronic Company documents, including those which she developed or helped
develop during her employment. The Executive also agrees to cancel within seven
(7) days, all accounts for her benefit, if any, in the Company’s name, including
but not limited to, credit cards, telephone charge cards, cellular phone and/or
pager accounts and computer accounts.

 

5



--------------------------------------------------------------------------------

 

7.    Business Expenses and Compensation.    The Executive certifies that she
has submitted any and all documentation for any other reimbursements owed to her
for authorized Company expenses.

 

8.    Non-Disparagement.    The Executive understands and agrees that as a
condition for payment to her of the consideration herein described, she shall
not make any false, disparaging or derogatory statements to any media outlet,
industry group, financial institution or current or former employee, consultant,
client or customer of the Company regarding the Company or any of its directors,
officers, employees, agents or representatives or about the Company’s business
affairs and financial condition. The Company agrees that it will not make any
disparaging or derogatory statements in any official Company statements
regarding Executive.

 

9.    Amendment.    This Agreement shall be binding upon the parties and may not
be modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.

 

10.    Assignment.    The rights and obligations of the Company shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Company. The rights and obligations of the Executive are not assignable except
only that payments payable to the Executive after the Executive’s death shall be
made to the Executive’s estate.

 

11.    Waiver of Rights.    No delay or omission by the Company in exercising
any right under this Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

 

12.    Validity.    Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

 

13.    Confidentiality.    The Executive understands and agrees that as a
condition for payment to her of the severance benefits herein described, the
terms and contents of this Agreement, and the contents of the negotiations and
discussions resulting in this Agreement, shall be maintained as confidential by
her and her agents and representatives and shall not be disclosed except to the
extent required by federal or state law or as otherwise agreed to in writing by
the Company.

 

14.    Nature of Agreement.    The Executive understands and agrees that this
Agreement is a severance agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company.

 

15.    Acknowledgments.    The Executive acknowledges that she has been given at
least twenty-one (21) days to consider this Agreement, and that the Company
advised her to consult with an attorney of her own choosing prior to signing
this Agreement. She further understands that she may revoke this Agreement for a
period of seven (7) days after she signs it by immediately notifying the
Company’s General Counsel in writing, and the Agreement shall not be effective
or enforceable until the expiration of this seven (7) day revocation period.
Finally, the Executive understands and agrees that by entering into this
Agreement she is waiving any

 

6



--------------------------------------------------------------------------------

 

and all rights or claims she might have under The Age Discrimination and
Employment Act, as amended, and that she has received consideration beyond that
to which she was previously entitled.

 

16.    Voluntary Assent.    The Executive affirms that no other promises or
agreements of any kind have been made to or with her by any person or entity
whatsoever to cause her to sign this Agreement, and that she fully understands
the meaning and intent of this Agreement. The Executive further represents that
she has had an opportunity to fully discuss and review the terms of this
Agreement with an attorney, and understand the contents herein.

 

17.    Applicable Law.    This Agreement shall be interpreted and construed by
the laws of the Commonwealth of Massachusetts, without regard to conflict of
laws provisions. The Executive hereby irrevocably submits to and acknowledges
and recognizes the jurisdiction of the courts of the Commonwealth of
Massachusetts, or if appropriate, a federal court located in Massachusetts
(which courts, for purposes of this Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement or the subject matter hereof.

 

18.    Entire Agreement.    This Agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to severance
benefits and the settlement of claims against the Company and cancels all
previous oral and written negotiations, agreements, commitments and writings in
connection therewith.

 

19.    Captions.    The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

THE EXECUTIVE ACKNOWLEDGES THAT SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

WITNESS the execution hereof the day and year first above written.

 

       

BJ’S WHOLESALE CLUB, INC.

/s/    LAURA J. SEN        

--------------------------------------------------------------------------------

     

By:

  

/s/    HERBERT J. ZARKIN        

--------------------------------------------------------------------------------

Laura J. Sen

          

Herbert J. Zarkin

Chairman of the Board

 

Date: April 16, 2003

     

Date: April 17, 2003

 

 

 

7